NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0395-21

FALLIVENE AGENCY, INC.,

          Plaintiff-Appellant,

v.

BARBARA HILL, Executrix of
the Estate of HARRY EYESTER,

     Defendant-Respondent.
____________________________

                   Submitted October 3, 2022 – Decided October 26, 2022

                   Before Judges Whipple and Marczyk.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Essex County, Docket No. L-9365-19.

                   James M. Cutler, attorney for appellant.

                   Law Offices of Martin J. Jennings, Jr. LLC, attorney
                   for respondent (Martin J. Jennings, Jr., on the brief).

PER CURIAM

          This matter arises from a dispute involving payment of a broker's

commission stemming from the sale of a property.                                           Plaintiff, Fallivene
Agency, Inc. (Fallivene), appeals from the August 27, 2021 order granting

summary judgment to defendant, Barbara Hill, executrix of the estate of Harry

Eyester (Hill). Based on our review of the record and the applicable legal

principles, we affirm.

                                        I.

      We derive the following from the summary judgment record. In 2016,

Hill, in her capacity as executrix, and other owners of adjoining property in

Fairfield, entered into a contract to sell certain parcels of land to a developer,

BNC. Fallivene, a real estate brokerage firm, served as the broker for this

transaction. Hill refused to pay Fallivene a commission from the sale 1 and

Fallivene subsequently filed a complaint asserting causes of action for breach

of commission, quantum meruit, promissory estoppel, and unjust enrichment. 2

      Central to this dispute is Section 13 of the contract between BNC, Hill,

and the other property owners (referred to collectively as "Owner"), which

reads in relevant part:


1
  The contested commission of $28,248.18 was placed in escrow. The trial
court denied a motion to turn over funds filed by Hill and granted a stay
pending appeal.
2
   The trial court dismissed Hill's Consumer Fraud Act counterclaim, and that
issue is not before us on appeal.


                                                                           A-0395-21
                                       2
            Owner represents and warrants to [BNC] that Owner
            has not dealt with any broker in connection with the
            transaction contemplated by this Agreement other than
            Fallivene Agency[,] Inc.[,] Real Estate Broker (the
            "Broker") who shall be paid 4% of the Purchase Price
            by Owner. . . . Owner agrees to pay any fee or
            commission owing to the Broker pursuant to a
            separate agreement made by Owner and Broker.

In short, Fallivene relies on the first sentence of this contract provision to

support its argument that it is entitled to a 4% commission. Hill relies on the

second sentence for the proposition that any commission owed to Fallivene

would be subject to a separate agreement.3 Fallivene did not sign the contract

and was not a party to the contract.         Moreover, there is no "separate

agreement" between Hill and Fallivene for payment of a fee or commission.

                                       II.

      Fallivene raises the following points for our consideration:

                                   POINT I

            DEFENDANT    MAY  NOT                 DISAVOW            A
            COMMISSION OBLIGATION                 THROUGH            A
            UNILATERAL DECLARATION.



3
   The remaining sellers who were parties to the contract apparently paid
Fallivene the 4% commission, although it is unknown whether the other sellers
had a separate commission agreement.



                                                                         A-0395-21
                                      3
                                   POINT II

             THE TERMS OF THE CONTRACT ARE TOO
             VAGUE TO DISENTITLE FALLIVENE TO A
             COMMISSION.

More particularly, Fallivene contends it is entitled a commission based on the

contract between Hill and BNC, which is a writing Hill signed acknowledging

Fallivene's broker status and the rate of commission, thereby satisfying the

statute of frauds pursuant to N.J.S.A. 25:1-16. Fallivene notes N.J.S.A. 25:1-

16 does not require an "agreement" between parties in order for a broker to be

entitled to a commission. Rather, the statute only requires a "writing" the

owner signs, which the broker need not countersign. Fallivene contends Hill

had no right to abrogate its entitlement to a commission by imposing an

additional requirement of a separate agreement.         Fallivene argues it is

fundamental that in order to establish a contractual obligation, there must be a

common intent. Friedman v. Tappan Dev. Corp., 22 N.J. 523, 531 (1956).

Fallivene contends it never manifested an intent to enter into a separate

contract.   Fallivene further contends the "separate agreement" provision in

Section 13 is vague, and it should not be bound by same. Fallivene asserts that

while the contract mentions Fallivene, it does not do so in Fallivene's capacity




                                                                         A-0395-21
                                      4
as a party with rights created by the contract. Rather, it merely memorializes

the role Fallivene played and the compensation to which it was entitled.

      Hill counters the contract must be read in its entirety, and Fallivene

"cherry picks" one clause of Section 13 but fails to meaningfully explain the

"separate agreement" provision. Hill notes it is undisputed Fallivene did not

provide services to her during the three years between the formation of the

contract and closing. Hill submits Fallivene also did not have any contract or

listing agreement with Hill and provided no services to Hill with respect to the

sale of the estate's interest in the property. Hill argues the language in Section

13, which states the "[o]wner agrees to pay any . . . commission owing to the

Broker pursuant to a separate agreement made by Owner and Broker,"

contemplates each owner of the various parcels would have separate

agreements with Fallivene. It is undisputed there is no separate writing, and

Hill argues Fallivene has failed to satisfy the statute of frauds so as to create a

commission obligation.

      The trial court found the contract was unambiguous, the "separate

agreement" provision in Section 13 of the contract was clear, and any right to a

commission would be dealt with in a separate agreement. The court noted Hill

and Fallivene never entered into such an agreement.            The court further


                                                                            A-0395-21
                                       5
indicated, "[t]hus, . . . plaintiff had no legal basis to assert a commission claim

. . . because there was no enforceable writing between [Fallivene and Hill] that

provides for a commission."

                                       III.

      When reviewing the grant of summary judgment, we apply the "same

standard as the motion judge." Globe Motor Co. v. Igdalev, 225 N.J. 469, 479

(2016) (quoting Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)). That standard

mandates that summary judgment be granted "if the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits,

if any, show that there is no genuine issue as to any material fact challenged

and that the moving party is entitled to a judgment . . . as a matter of law."

Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224

N.J. 189, 199 (2016) (quoting R. 4:46-2(c)).

      We focus only on the motion record before the judge. Ji v. Palmer, 333

N.J. Super. 451, 463–64 (App. Div. 2000). Like "the trial court[, we] must

'consider whether the competent evidential materials presented, when viewed

in the light most favorable to the non-moving party, are sufficient to permit a

rational factfinder to resolve the alleged disputed issue in favor of the non-

moving party.'" Friedman v. Martinez, 242 N.J. 449, 472 (2020) (quoting Brill


                                                                            A-0395-21
                                       6
v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995)). We owe no

deference to the motion judge's legal analysis or interpretation of a statute.

The Palisades at Fort Lee Condo. Ass'n v. 100 Old Palisade, LLC, 230 N.J.

427, 442 (2017) (citing Zabilowicz v. Kelsey, 200 N.J. 507, 512 (2009)).

      Although we are not addressing a contract between Hill and Fallivene—

as the parties concede there was no such contract—we are called upon to

interpret the language or "writing"4 in a contract between Hill and BNC.

Specifically, we must address Section 13 of the contract and its corresponding

impact on Fallivene's claim of entitlement to a broker's commission.

Accordingly, we are guided by well-established principles. "A basic principle

of contract interpretation is to read the document as a whole in a fair and

common-sense manner." Hardy ex rel. Dowdell v. Abdul–Matin, 198 N.J. 95,

103 (2009) (citing DiProspero v. Penn, 183 N.J. 477, 496-97 (2005)). If we

find the terms "are clear and unambiguous, there is no room for construction

and the court must enforce those terms as written," in addition to giving them

"their plain, ordinary meaning." Watson v. City of E. Orange, 175 N.J. 442,

447 (2003) (Long J., dissenting); Pizzullo v. N.J. Mfrs. Ins. Co., 196 N.J. 251,

4
   Fallivene argues Section 13 is a "writing" which satisfies the statute of
frauds. N.J.S.A. 25:1-16(b). When interpreting a "writing" or contract
language, we rely on the same principles discussed above.


                                                                         A-0395-21
                                      7
270 (2008) (quoting Zacarias v. Allstate Ins. Co., 168 N.J. 590, 595 (2001)).

Importantly, "[a] contract 'should not be interpreted to render one of its terms

meaningless.'" Porreca v. City of Millville, 419 N.J. Super. 212, 233 (App.

Div. 2011) (quoting Cumberland Cty. Improvement Auth. v. GSP Recycling

Co., 358 N.J. Super. 484, 497 (App. Div. 2003)).

   N.J.S.A. 25:1-16(b) reads as follows:

            [A] real estate broker who acts as agent or broker on
            behalf of a principal for the transfer of an interest in
            real estate . . . is entitled to a commission only if
            before or after the transfer the authority of the broker
            is given or recognized in a writing signed by the
            principal or the principal's authorized agent, and the
            writing states either the amount or the rate of
            commission.

            [N.J.S.A. 25:1-16(b).]

To be entitled to a commission, a broker must strictly comply with the statute

of frauds pursuant to N.J.S.A. 25:1-16. Coldwell Banker Com. v. Blancke

P.W. LLC, 368 N.J. Super. 382, 392 (App. Div. 2004) (quoting C&J Colonial

Realty, Inc. v. Poughkeepsie Sav. Bank, FSB, 355 N.J. Super. 444, 473 (App.

Div. 2002)). A broker's entitlement to commission may be described in a

contract between the buyer and the seller, and provided the principal signs the

contract, this satisfies N.J.S.A. 25:1-16.



                                                                         A-0395-21
                                        8
      The issue before the court is whether the "separate agreement" provision

of Section 13 of the contract precludes Fallivene from the 4% commission set

forth in the clause. Guided by the principles discussed above, we determine

the trial court correctly granted summary judgment in favor of Hill.

      We are not persuaded by Fallivene's arguments.        Fallivene contends

while the contract mentions Fallivene, it is not in its capacity as a party with

rights created by the contract, and it merely memorializes the role Fallivene

played and the compensation to which it was entitled. Plaintiff cannot rely on

selective portions of the contract to establish a "writing" for the purposes of

N.J.S.A. 25:1-16 and ignore other language in the same clause addressing the

commission issue. More specifically, Fallivene cannot exclusively rely on the

language giving it a right to a commission and disregard language in the same

clause specifically indicating the owner, Hill, agrees to pay any commission

pursuant to a separate agreement made between Hill and the broker

(Fallivene). The reference to "any . . . commission" would include the 4%

commission language relied upon by Fallivene.

      While the clause Fallivene relied upon, standing alone, may ordinarily

satisfy the statute of frauds under N.J.S.A. 25:1-16 as a writing, we must read

the document as a whole and not overlook the "separate agreement" provision


                                                                         A-0395-21
                                      9
language. Section 13 by its own terms contemplates a separate agreement, and

Hill and Fallivene never reached such an agreement. Fallivene's argument

would render the "separate agreement" language meaningless. See Porreca,

419 N.J. Super. at 233. Fallivene's argument that the court should not consider

the clause requiring a separate agreement in analyzing the earlier commission

provision is unpersuasive. Indeed, doing so would contradict the rule that a

contract should be considered in its entirety. See Manahawkin Convalescent v.

O'Neill, 217 N.J. 99, 118 (2014) (noting that courts should read a contract "as

a whole in a fair and common sense manner") (internal quotation marks

omitted) (quoting Hardy ex rel. Dowdell, 198 N.J. at 103).

      Although a broker may be entitled to a commission when there is a

writing signed by a seller, even in the absence of an actual separate contract

between seller and broker, when the writing indicates the commission is

subject to a separate agreement—and there is no separate agreement—the

broker has no right to a commission. The trial court, looking at the contract

language in its entirety, properly found that the writing relied upon by

Fallivene unambiguously required a separate agreement in order for it to be

entitled to a commission from Hill.       Section 13 of the contract does not,

therefore, establish Hill is obligated to pay the commission.


                                                                        A-0395-21
                                     10
      To the extent we have not otherwise addressed plaintiff's arguments,

they lack sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-0395-21
                                     11